*300In Response to Application for Rehearing.
In the brief submitted in support of the appellants’ application for a rehearing in this case, the attention of the court is called to the decision in the case of Wilkinson et al. v. King, 81 Ala. 157, 8 South. 189, and the claim is made that it Avas decided in that case that a question of variance betAveen the pleadings and the evu deuce may be raised on appeal, though no such question was in any Avay raised in the trial court. This claim cannot be sustained. In that case the plaintiff’s' request of the written charge which was given raised the question of his right to recover if the jury believed from the evidence that the fact hypothesized in that charge was established. The giving of that charge was held to have been error because the evidence as to the fact hypothesized in the charge did not correspond Avith the averments of the complaint as to such fact. The court referred to the question of variance on which the decision of the case by the reviewing court turned, as one “Avhich appears to have escaped observation in the court belowbut by no means did it intimate that that question had not properly been raised in the trial court. The report of the case shows distinctly that it was raised by a request for a charge, which on the appeal Avas held, because of such variance, to have been improperly given.
What Avas said in the foregoing opinion in reference to a question of variance between the averments and the proof being one which should be raised in the trial court, and not on appeal for the first time, was not the statement of a proposition Avhich is novel in this state. Certainly it is no more incumbent upon a plaintiff in a civil suit to support the averments of his complaint by evidence corresponding with, not variant from, them, *301than it is upon the state, in a criminal proceeding against a citizen, to prove the venue of the offense charged. Yet several times it has been decided that a failure to offer any proof as to the place of the commission of the offense charged cannot be availed of on appeal, if no question as to such failure of proof in a material respect was in any appropriate way raised in the trial court.—Hubbard v. State, 72 Ala. 164; Johnson v. State, 100 Ala. 55, 14 South. 627; Randolph v. State, 100 Ala. 139, 14 South. 792; Dentler v. State, 112 Ala. 70, 20 South. 592; Smith v. State, 118 Ala. 117, 24 South. 55; Clarke v. State, 78 Ala. 474, 56 Am. Rep. 45. In disposing of this question Bkickell, C. J., delivering the opinion of the court in the case of Hubbard v. State, siopra, said: “In Williams v. State, 54 Ala. 131 (25 Am. Rep. 665), and Sampson v. State, 54 Ala. 241, we said that whether the evidence was in any respect sufficient for conviction could be presented only by an exception to the rulings of the court on the evidence. With the mere question of the sufficiency of the evidence to support a verdict, this court cannot interfere, unless it was decided by the court below, and the decision made the subject of exception at the appropriate time. * * It does not lie within our province to grant new trials, in cases civil or criminal, because the verdict and judgment may not appear affirmatively to be supported by the evidence.”
There is nothing in the record in this case to show that while it was pending in the trial court the question pf variance now urged as a ground of reversal escaped the observation of the appellants or their counsel. Fdr anything that is made to appear by the record, the defendant who was shown by evidence to be liable to the plaintiff on a several obligation may have been aware that evidence to that effect'did not correspond Avith and *302support the averments of tbe complaint as to tbe existence of a joint obligation of tbe two defendants to tbe plaintiff, and may bave elected to reserve tbe benefit of that discovery, so that it might be availed of for tbe first time only in tbe event of a verdict being rendered for tbe plaintiff on tbe pleadings and evidence as they stood. It is proper to state that tbe record does not show that tbe appellants, or either of them, or their counsel, so speculated upon tbe result of tbe trial. But a rule tbe very existence of which would offer a temptation for such trifling with a judicial proceeding which is provided for tbe purpose of giving both parties to it an opportunity of presenting in tbe trial, not after-wards, all questions affecting tbe proper determination of tbe controversy between them, is not one which is entitled to be recognized.
Application for rehearing overruled.